Dismissed and Memorandum Opinion filed January 15, 2004








Dismissed and Memorandum Opinion filed January 15,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01269-CR
NO. 14-03-01270-CR
____________
 
STEPHEN DOUGLAS TOMLINSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause Nos. 954,862 &
954,864 
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered guilty pleas to the offenses of possession
with intent to deliver at least 400 grams of a controlled substance,
methamphetamine, and felony possession of a firearm.  In accordance with the terms of a plea
bargain agreement with the State, on October 30, 2003, the trial court
sentenced appellant in each offense to confinement for twenty years in the
Institutional Division of the Texas Department of Criminal Justice.  Further, the trial court assessed a $100
fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 15, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).